Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 04/21/2021.
	Currently, claims 1-20 are pending with claims 16-17 being withdrawn as directed to a non-elected species.  

Claim Objections
Claim 8 (as well as claims 10-15 by dependence thereon) is objected to because of the following informalities:  on the last line “being” should now go before “within” in the new grammatical setup of the claim for proper grammar it appears.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 (and 10-15 by dependence thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "bottom of" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to introduce this term.  

Additionally, claim 8 recites the limitation "the second electronic component" in line 6.  There is insufficient antecedent basis for this limitation in the claim as the antecedent basis is provided down in the last line of the claim after the term is being used in the claim previously.  It is suggested to introduce this term here on line 6 properly and then on the last line refer to “the second electronic component” properly.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiao et al. (“Qiao” US 10,510,747 dated 08/22/2018).  
As to claim 8, Qiao shows an electronic device (see Fig. 1 down on the last/bottom row of devices 5/6/7/8/9/10 in Fig. 1) comprising: 

a first electronic component within a first active region of the substrate (see first transistor nLDMOS 5 this being formed in the active region in which it is formed for its channel to operate; col. 12, line 4);
an isolation structure within the trench and surrounding the first electronic component (note the isolation structure see isolation structure 301/302/402 in the lower row of devices 5/6 in Fig. 1; col. 12, lines 27 and 29; note here these parts are not fully contiguous though they are designated as one whole structure for now, though in an alternate grounds of rejection a designation could be made such that this could be contiguous), 
wherein the isolation structure comprises: 
a semiconductor body including at least a portion that underlies a second electronic component (see a semiconductor body consisting of the parts 205/105/lower parts of 201, and note this overall structure has parts that underlie a second electronic component that is LDMOS 6; col. 2, lines 27 and 29 and 31 as well as col. 3, line 46; note here additionally the second electronic component can be designated as overall device part 6+the inherent resistor made of the resistance in the channel of NMOS device 7 that is experienced by current flowing therethrough for claim 14 below; col. 2, line 10 ; and note finally here additionally the second electronic component can be designated as overall device part 6+diode 10 for claim 15 below; col. 2, line 11), 
an insulating layer lying along a side and bottom of the trench and isolating the semiconductor body from the substrate (see insulator made of part 302; col. 2, line 30; in an alternate grounds of rejection 302+402 can be designated here should such be required; col. 2, line 28); and  



As to claim 10, Qiao shows a device wherein the first active region includes a monocrystalline semiconductor material (note in the current context the substrate+epitaxial material thereon are found as fact to be describing a monocrystalline semiconductor material in order to make device grade devices thereon in this context, see also the reference continuing on from the prior art previously discussed and now adding epitaxial layers thereto; col. 1, line 64-67 as well as col. 1, line 55-60 and col. 2, lines 30-31 carrying over for like parts throughout the reference), and the semiconductor body and the second electronic component includes a polycrystalline semiconductor material (note that the semiconductor body 205/105/lower parts of 201 has part 205 that can be polysilicon as well as the second overall transistor structure 6 including the same polysilicon material; col. 6, line 21).  

As to claim 11, Qioa shows the device further comprising a third electronic component within a second active region of the substrate (see NMOS device 7 in the underlying active area for its channel; col. 2, line 10), wherein the isolation structure is disposed between the first and third electronic components (note that the overall isolation structure designated above is between the device 5 and 7).  

As to claim 12, Qioa shows the device being one wherein: the first electronic component is a power transistor or a logic transistor, and the third electronic component is the other of the power transistor or the logic transistor (note the DMOS transistor 5 is noted to be of a class of 

As to claim 13, Qioa shows the device being one wherein the power transistor includes a metal- insulator-semiconductor field-effect transistor (note device 5 is LDMOS which is a species of MISFET in this context; col. 2, lines 8-9), an insulated gate bipolar transistor, or a junction bipolar transistor.  

As to claim 14, Qioa wherein the first electronic component is a transistor, and the second electronic component is a resistor coupled to the transistor (note in the designation above the first electronic component is an LDMOS transistor and the second electronic component is designated in the alternate grounds of rejection above for claim 14 as part 6+the resistor made by the channel of NMOS 7 which is physically coupled to the transistor 5 by the surrounding material).  

As to claim 15, Qioa shows the device wherein the first electronic component is a transistor, and the second electronic component is a diode coupled to the transistor (note that in the designations above the first component is a transistor LDMOS and the second electronic component is designated in the alternate grounds of rejection for claim 15 specifically above as 6+the diode 10 where here the second electronic component will be a diode coupled physically to the transistor by the surrounding structure in that it at least includes such a diode).  


Allowable Subject Matter
Claims 1-7 and 18-20 are allowed.  The reasons for allowance are the same as set forth in the previous action. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/21/2021, with respect to the prior objections and/or rejections have been fully considered and are persuasive.  The prior objections and/or rejections of the claims have been withdrawn, however there are new pending grounds of rejection noted above. 

Conclusion
Applicant's amendment (including the “a bottom”/”bottom” distinction in new claim 8 versus the old claim similar to new claim 8) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/GRANT S WITHERS/              Primary  Examiner, Art Unit 2891